COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              JASMINE HARPER
                                                                                MEMORANDUM OPINION*
              v.      Record No. 2237-14-4                                          PER CURIAM
                                                                                    JUNE 23, 2015
              ALEXANDRIA DEPARTMENT OF
               COMMUNITY AND HUMAN SERVICES


                                FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                                James C. Clark, Judge

                                (Sameena Sabir, on brief), for appellant.

                                (Jonathan D. Westreich, Special Counsel to the Alexandria
                                Department of Community and Human Services; James L.
                                Banks, Jr., City Attorney; Jill A. Schaub, Senior Assistant City
                                Attorney, on brief), for appellee.

                                (Isabel Kaldenbach, on brief), Guardian ad litem for the minor
                                children.


                      Jasmine Harper, mother, appeals a decision of the trial court terminating her parental rights

              to her minor children, Y.H, and M.N., pursuant to Code § 16.1-283(B)(2) and 16.1-283(C)(2). On

              appeal, mother contends the trial court erred in finding (1) the Alexandria Department of

              Community and Human Services (DCHS) provided reasonable services to her; (2) “the children

              were better off in foster care than at home or with relatives;” (3) there were no available relative

              placements; and (4) DCHS provided appropriate services to her. Upon reviewing the record and

              briefs of the parties, we conclude this appeal is without merit. Accordingly, we summarily affirm

              the decision of the trial court. See Rule 5A:27.



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        On appeal, we view the evidence in the “‘light most favorable’ to the prevailing party in the

circuit court and grant to that party the benefit of ‘all reasonable inferences fairly deducible

therefrom.’” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 262, 616 S.E.2d 765, 767

(2005) (quoting Logan v. Fairfax Cnty. Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d
460, 463 (1991)). When reviewing a decision to terminate parental rights, we presume the circuit

court “‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Id. at 265-66, 616 S.E.2d at 769 (quoting Fields

v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)). “The trial

court’s judgment, ‘when based on evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.’” Id. at 266, 616 S.E.2d at 769 (quoting Logan, 13
Va. App. at 128, 409 S.E.2d at 463 (citation omitted)). “In its capacity as factfinder, therefore, the

circuit court retains ‘broad discretion in making the decisions necessary to guard and to foster a

child’s best interests.’” Id. (quoting Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795

(1990)).

        The evidence showed the children were removed from mother’s custody in June 2013 on the

basis that one of the children had several injuries, mother was alleged to have brandished a knife in

the home, and there were allegations of substance abuse in the home. The children were twenty-two

months and eleven months old at the time of the removal. On June 28, 2013, the juvenile and

domestic relations district court (the JDR court) found both children were abused and neglected.

Evidence was presented that mother had threatened to “f-up” one of the children, she brandished a

knife and threatened to kill the children, and she caused a severe friction burn to one of the children.

When they were removed from the home, both children had such severe diaper rash they required

medical treatment.




                                                  -2-
       On October 29, 2013, a Diagnostic Family Assessment (the DFA) was conducted. During

the DFA, mother often deferred to her mother, Lilly Grant. Mother frequently did not answer

questions directed to her or she repeated what Grant said. The DFA identified mother’s inability to

exercise independent decision making and her inability to consistently understand the safety needs

of the children. The DFA further showed mother had intellectual instability, generalized anxiety

disorder, and a depressive feature. She had limited insight into her own cognitive impairment. A

psychologist testified it would be “very difficult” for her to independently parent the children. He

stated mother had a high probability of developing substance dependence.

       DCHS offered mother numerous services, including counseling, family engagement

services, parenting classes, and mental health evaluations. According to the initial foster care

service plan, in order to accomplish the goal of return to home, mother was required to obtain

employment, demonstrate an understanding of the needs of the children, attend medical

appointments and supervised visitation, demonstrate an ability to keep the children from harm,

address her mental health issues, remain substance free, and demonstrate an ability to independently

parent the children.

       On February 20, 2014, the JDR court held a hearing to assess mother’s progress toward

accomplishing a goal of returning the children to the home. Although mother had attended

parenting classes and was compliant with services, she was still not able to demonstrate independent

parenting skills. A social worker testified mother “had a lot of trouble maintaining emotional

stability” and she was “easily overwhelmed” at the visitations with the children. She was unable to

maintain control over the children or keep the children safe for the brief supervised visitation time

periods. Mother occasionally demonstrated a lack of control during the visits and inappropriately

shouted at the children.




                                                 -3-
        Mother asserts the trial court erred in finding DCHS provided reasonable and appropriate

services to her. See Code § 16.1-283(C)(2). She also contends the trial court erred in terminating

her parental rights where she completed all designated services.

        As stated above, mother participated in many of the services recommended by DCHS,

including attending supervised visitation with the children. However, the termination of parental

rights pursuant to Code § 16.1-283(C) “requires the court to determine whether the parent has been

unwilling or unable to remedy the problems during the period in which he has been offered

rehabilitation services.” Toms, 46 Va. App. at 271, 616 S.E.2d at 772.

        By November 5, 2014, the date of the trial court hearing and seventeen months since the

children were removed from the home, mother was unemployed and she still had not shown an

ability to parent the children. A social worker testified mother had improved with her weekly

one-hour visits with the children, however, she had not demonstrated a capability to parent the

children for longer than one hour. Mother has cognitive limitations and emotional instability issues

that had not improved. She was also pregnant with a third child, and evidence was presented that

this child was “medically fragile” and would require surgery at birth. Mother also continued to

reside with her own mother, Grant. The social worker testified Grant did not feel mother has any

issues and Grant did not appear to recognize mother’s inability to safely parent the children.

        The evidence showed that mother threatened to commit suicide in the fall of 2014 and she

demonstrated a lack of impulse control. When asked why the children went into foster care, mother

replied, “They said that . . . I neglected my kids and I couldn’t meet my kids’ needs.” She then

stated she had learned to pay close attention to what the children were doing. Mother testified that

when she made the video recording of herself holding a knife in front of the children she was

feeling “very frustrated dealing” with the father of one of the children. A psychologist testified that




                                                 -4-
mother’s cognitive limitations, combined with her psychological condition, made it difficult for her

to put into practice the skills needed to safely parent the children.

        The children had been in foster care for seventeen months at the time of the trial court

hearing. They were only two and three years old. “It is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even if, a parent will be capable of

resuming his or [or her] responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10
Va. App. 535, 540, 394 S.E.2d 492, 495 (1990). Although mother participated in the services

offered by DCHS, she did not demonstrate an ability to safely parent the children. Thus, from the

evidence presented, the trial court could conclude mother had been unwilling or unable to remedy

the problems that resulted in the removal of the children. Accordingly, the trial court did not err in

terminating mother’s parental rights pursuant to Code § 16.1-283(C)(2).

        Mother argues the trial court erred in failing to find that termination was in the best interests

of the children. However, the November 5, 2014 trial court orders terminating mother’s parental

rights state that the termination is in the best interests of the children. A trial court speaks through

its orders. Davis v. Mullins, 251 Va. 141, 148, 466 S.E.2d 90, 94 (1996).

        In determining what is in the best interests of a child, this Court has stated:

                a court must evaluate and consider many factors, including the age
                and physical and mental condition of the child or children; the age
                and physical and mental condition of the parents; the relationship
                existing between each parent and each child; the needs of the child
                or children; the role which each parent has played, and will play in
                the future, in the upbringing and care of the child or children; and
                such other factors as are necessary in determining the best interests
                of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).

        Both children suffered from numerous medical conditions at the time of removal. They also

had developmental delays, and one child had a facial injury. A social worker testified the children

were initially “totally uncontrollable” and they have been placed in three different foster homes.
                                                   -5-
However, at the time of the trial court hearing, the children were doing well in foster care. One

child attends pre-school. One of the children has markedly improved in speech therapy and is

learning well. The other child has become more verbal and outgoing. A Court Appointed Child

Advocate (CASA) testified the structure and discipline of the foster home is having a positive effect

on his behavior. Both children had sometimes regressed at visitation with mother. CASA reported

that one child had extensive therapy and was making progress with his temper tantrums.

        The evidence showed mother is unable to provide the children with a stable home and the

care necessary to meet their needs. The children are doing well in foster care. Accordingly, the trial

court did not abuse its discretion in finding termination of her parental rights was in the best

interests of the children.

        Mother asserts the trial court erred in finding there were no suitable relative placements for

the children. The record shows DCHS first inquired about placing the children with a maternal

aunt. However, the aunt failed to follow through with the social worker and she did not attend any

of the court hearings on the matter. A social worker testified that no other relatives had been

identified or come forward.

        DCHS also investigated the possibility of placing the children with the maternal

grandmother, Grant, with whom the children resided before their removal and during the time when

they suffered from neglect and abuse. DCHS offered Grant parental training and offered to

complete a home study regarding her residence. However, Grant did not complete the requisite

home study paperwork for three months. DCHS eventually completed the home study, and it

recommended against placing the children in Grant’s home. The DFA indicated Grant did not

accept mother’s intellectual limitations and her inability to safely parent the children. Grant testified

she did not have any concerns about mother’s ability to care for the children. She testified mother

“seems to take care of them very well. The only thing that is going on with her now is being

                                                  -6-
pregnant.” Grant stated the only thing that was different in the home since the removal of the

children was mother’s pregnancy and that mother planned to relocate when the baby is born.

Furthermore, Grant minimized the injuries mother caused to the children.

        The evidence showed DCHS investigated relative placement and found no suitable relative

placement for the children. DCHS does not have the duty “in every case to investigate the home of

every relative of the children, however remote, as a potential placement.” Sauer v. Franklin Cnty.

Dep’t of Soc. Servs., 18 Va. App. 769, 771, 446 S.E.2d 640, 642 (1994). The duty to investigate is

a rule of reason dependent upon the particular facts and circumstances of each individual case. “As

long as evidence in the record supports the trial court’s ruling and the trial court has not abused its

discretion, its ruling must be affirmed on appeal.” Brown v. Brown, 30 Va. App. 532, 538, 518
S.E.2d 336, 338 (1999). Accordingly, mother’s argument is without merit.

        In her conclusion, mother also asserts the trial court erred in terminating her parental rights

pursuant to Code § 16.1-283(B). When a trial court’s judgment is made on alternative grounds, we

need only consider whether any one of the alternatives is sufficient to sustain the judgment of the

circuit court, and if so, we need not address the other grounds. See Fields, 46 Va. App. at 8, 614

S.E.2d at 659 (termination of parental rights upheld under one subsection of Code § 16.1-283

forecloses need to consider termination under alternative subsections). Therefore, we will not

consider whether the trial court erred in terminating mother’s parental rights to the children pursuant

to Code § 16.1-283(B).

        Clear and convincing evidence proved that termination of mother’s parental rights was in

the best interests of the children. Therefore, we summarily affirm the decision of the trial court.

                                                                                         Affirmed.




                                                  -7-